Citation Nr: 1410011	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-40 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a pinched nerve of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from April 1968 to April 1970, and is in receipt of the Purple Heart and Combat Infantryman Badge (CIB), among other military awards and decorations.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In December 2013, the Veteran presented testimony relevant to the appeal at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

Additional evidence pertinent to the service connection appeal for right ear hearing loss was added to the claims file since the May 2013 Supplemental Statement of the Case (SSOC).  The Veteran has waived the right to initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  See August 2012 Waiver of AOJ consideration of Additional Evidence and Waiver of the 30-Day Waiting Period.  

There are also additional documents, consisting of a cover letter from the Veteran's representative dated in January 2014 and a Report of General Information (VA Form 27-0820) dated in February 2014, scheduled to be added to the Veteran's electronic VBMS file; however, neither document is pertinent to the appeal.  The Board is granting the service connection appeal for right ear mixed hearing loss based on the current evidence of record.  The Veteran has already withdrawn the service connection appeal for a pinched nerve of the right leg, and the appeal period for the May 2010 decision denying service connection for a pinched nerve of the right leg has expired.  For these reasons, the additional documents have no bearing on the outcome of the appeal, and the Board will proceed with appellate review.    

The issue of entitlement to service connection for bilateral tinnitus as secondary to right ear mixed hearing loss has been raised by the record, but has not been adjudicated by the AOJ.  See March 2007 VA audiological report (noting the VA examiner's opinion that the etiology of bilateral tinnitus is at least as likely as not due to the hearing loss).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran was exposed to loud noise and sustained perforation of the right tympanic membrane during service.

3.  The Veteran had chronic right ear mixed hearing loss symptoms during service, and has had continuous symptoms of right ear mixed hearing loss since service.

4.  The Veteran currently has a right ear mixed hearing loss disability for VA disability compensation purposes.

5.  On December 6, 2013, prior to the promulgation of a decision in the appeal, the Veteran's representative requested withdrawal of the appeal regarding the issue of service connection for a pinched nerve of the right leg.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, right ear mixed hearing loss is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(b), 3.307, 3.309, 3.385 (2013).

2.  Regarding the issue of entitlement to service connection for a pinched nerve of the right leg, the criteria for withdrawal of an appeal have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

For reasons explained below, the Board is granting service connection for right ear mixed hearing loss.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Also, because the Veteran has requested withdrawal of the service connection appeal for a pinched nerve of the right leg, a discussion of how VA satisfied the duties to notify and assist for that issue is not needed.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with right ear mixed hearing loss.  See July 2013 private treatment record (noting an assessment of mixed hearing loss).  Mixed hearing loss is defined as hearing loss that is both conductive and sensorineural in nature.  See Dorland's Illustrated Medical Dictionary 818 (30th ed. 2003). Sensorineural hearing loss (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection Analysis for Right Ear Mixed Hearing Loss

The Veteran contends that current right ear mixed hearing loss, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, was caused by perforation of the right tympanic membrane and acoustic trauma caused by a land mine blast during combat service in Vietnam.  See January 2007 VA Form 21-4138; see also March 2007 VA audiological examination report.  Because the Board is granting presumptive service connection for right ear conductive hearing loss under 38 C.F.R. § 3.303(b) based on right ear injury (i.e., acoustic trauma and right tympanic membrane perforation) during service, chronic right ear mixed hearing loss symptoms during service, and continuous right ear mixed hearing loss symptoms since service, other potential theories of entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

Preliminarily, the Board finds that the Veteran is presumed sound at service entrance for the claimed right ear hearing loss disability, and the presumption of soundness is not rebutted.  See the April 1968 service induction report of medical history (noting that the Veteran checked "Yes" when asked if he then had or had ever had hearing loss) and the May 1998 Army Reserve service report of medical history (noting the Veteran's report of being diagnosed with hearing loss as a child); but see the April 1968 service induction medical examination (noting right ear hearing acuity within normal limits).  As only a history of preexisting hearing loss was given at service entrance, but the examination report findings at service entrance were within normal limits, the Board finds that a preexisting right ear hearing loss was not in fact "noted" at service entrance; therefore, the presumption of sound condition of the right ear at service entrance attached.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that only such conditions as are recorded in entrance examination reports are to be considered as "noted").    

After a review of all the lay and medical evidence of record, the Board next finds that the Veteran sustained acoustic trauma and a right tympanic membrane rupture during service (i.e., sustained a right ear "injury"), had chronic symptoms of right ear mixed hearing loss during service, and had continuous symptoms of right ear mixed hearing loss since service.  Because the Veteran's account of military noise exposure (i.e., acoustic trauma) is consistent with the circumstances, conditions or hardships of his combat service, it is deemed credible and of great probative value.  Also, although the Veteran's service treatment records are incomplete, available service treatment records show that the Veteran was treated for a perforated right ear drum in April 1969, and checked "Yes" on the March 1970 service separation report of medical history when asked if he then had or had ever had hearing loss.  Later, on the March 1993 Army Reserve service report of medical history completed many years before filing the current service connection claim for right ear hearing loss, the Veteran checked "Yes" when asked whether he then had or had ever had hearing loss, and explained that he had noticed decreased hearing acuity since rupturing the tympanic membrane during Vietnam service.  

The Board is aware of the negative March 2007 VA medical opinion; however, it is of no probative value because the VA audiological examiner did not comment on whether the Veteran's perforated right ear drum during service caused the current right ear hearing loss or consider the fact of continuity of right ear mixed hearing loss symptoms since service.  There is also medical evidence of record that is favorable on the question of nexus to service.  The Veteran submitted medical treatise evidence noting that a conductive hearing loss can be caused by a perforated ear drum.  See evidence submitted with the September 2008 Notice of Disagreement.  At the March 2010 Army Reserve service retention examination, the service medical examiner opined that the Veteran's right ear hearing loss was 

associated with the traumatic right tympanic membrane rupture that occurred in 1969 (i.e., during the Veteran's Vietnam service).  In a July 2013 private treatment record, a treating medical provider opined that the most likely etiology of the Veteran's right ear mixed hearing loss was military noise exposure and the land mine blast and perforated tympanic membrane that occurred in 1969 because the Veteran did not have any evidence of history of otologic disease or early familial hearing loss.  The same medical provider opined, on a November 2013 VA Disability Benefits Questionnaire(DBQ), that the Veteran's right ear mixed hearing loss disability was at least as likely as not incurred in or caused by the in-service land mine accident and tympanic membrane perforation in 1969.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the "continuous" post-service symptom criteria for presumptive service connection under 38 C.F.R. § 3.303(b) for a right ear mixed hearing loss have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
 
Withdrawal Analysis for Service Connection Appeal for Right Leg Pinched Nerve

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

At the December 2013 Board hearing, the representative stated that the Veteran wanted to withdraw the appeal for service connection for a pinched nerve of the right leg.  Also, on the day of the hearing, the Veteran submitted a statement requesting to withdraw the appeal pertaining to the issue of service connection for a pinched nerve of the right leg.  See December 2013 VA Form 21-4138.  As the Veteran has withdrawn this service connection appeal, there remain no allegations 

of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to further review the appeal of the issue of service connection for a pinched nerve of the right leg, and it must be dismissed.


ORDER

Service connection for right ear mixed hearing loss is granted.

Service connection for pinched nerve of the right leg is dismissed.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


